
	
		II
		110th CONGRESS
		1st Session
		S. 2108
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2007
			Mrs. Murray (for
			 herself, Mr. Baucus,
			 Mrs. Boxer, Ms.
			 Cantwell, Mrs. Clinton,
			 Mr. Dodd, Mr.
			 Inouye, Mr. Kerry, and
			 Mr. Lautenberg) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a public education and awareness program
		  relating to emergency contraception. 
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Contraception Education Act
			 of 2007.
		2.FindingsCongress finds as follows:
			(1)Each year
			 3,000,000 pregnancies, or one-half of all pregnancies, in the United States are
			 unintended, and 4 in 10 of these unintended pregnancies end in abortion.
			(2)The Food and Drug
			 Administration has declared emergency contraception to be safe and effective in
			 preventing unintended pregnancy for women of reproductive potential and has
			 approved over-the-counter access to the emergency contraceptive Plan B for
			 adults.
			(3)The most commonly
			 used forms of emergency contraception are regimens of ordinary birth control
			 pills. Taken within 72 hours of unprotected intercourse or contraceptive
			 failure, emergency contraception can reduce the risk of pregnancy by as much as
			 89 percent. Recent medical evidence confirms that emergency contraception can
			 be effective up to 5 days after unprotected intercourse or contraception
			 failure.
			(4)Emergency
			 contraception, also known as postcoital contraception, is a responsible means
			 of preventing pregnancy that works like other hormonal contraception by
			 delaying ovulation preventing fertilization and may prevent
			 implantation.
			(5)Emergency
			 contraception does not cause abortion and will not affect an established
			 pregnancy.
			(6)Increased usage of
			 emergency contraception could reduce the number of unintended pregnancies,
			 thereby reducing the need for abortion.
			(7)Emergency
			 contraceptive use in the United States remains low, and 1 in 3 women of
			 reproductive age remain unaware of the method.
			(8)Although the
			 American College of Obstetricians and Gynecologists recommends that doctors
			 routinely discuss emergency contraception with women of reproductive age during
			 their annual visit, only 1 in 4 obstetricians/gynecologists routinely discuss
			 emergency contraception with their patients, suggesting the need for greater
			 provider and patient education.
			(9)It is estimated
			 that 25,000 to 32,000 women become pregnant each year as a result of rape or
			 incest, half of whom choose to terminate their pregnancy. If used correctly,
			 emergency contraception could help many of these rape survivors avoid the
			 additional trauma of facing an unintended pregnancy.
			(10)A recent study
			 conducted by Ibis Reproductive Health found that less than 18 percent of
			 hospitals provide emergency contraception at a woman’s request without
			 restrictions. At nearly 50 percent of hospitals, emergency contraception is
			 unavailable even in cases of sexual assault.
			(11)In light of their
			 safety and efficacy, both the American Medical Association and the American
			 College of Obstetricians and Gynecologists have endorsed more widespread
			 availability of emergency contraceptive.
			(12)Healthy People
			 2010, published by the Office of the Surgeon General, establishes a 10-year
			 national public health goal of increasing the proportion of health care
			 providers who provide emergency contraception to their patients.
			(13)Public awareness
			 campaigns targeting women and health care providers will help remove many of
			 the barriers to emergency contraception and will help bring this important
			 means of pregnancy prevention to women in the United States.
			3.Emergency
			 contraception education and information programs
			(a)Emergency
			 Contraception Public Education Program
				(1)In
			 generalThe Secretary, acting through the Director of the Centers
			 for Disease Control and Prevention, shall develop and disseminate to the public
			 information on emergency contraception.
				(2)DisseminationThe
			 Secretary may disseminate information under paragraph (1) directly or through
			 arrangements with nonprofit organizations, consumer groups, institutions of
			 higher education, clinics, the media, and Federal, State, and local
			 agencies.
				(3)InformationThe
			 information disseminated under paragraph (1) shall include, at a minimum, a
			 description of emergency contraception and an explanation of the use, safety,
			 efficacy, and availability of such contraception.
				(b)Emergency
			 Contraception Information Program for Health Care Providers
				(1)In
			 generalThe Secretary, acting through the Administrator of the
			 Health Resources and Services Administration and in consultation with major
			 medical and public health organizations, shall develop and disseminate to
			 health care providers information on emergency contraception.
				(2)InformationThe
			 information disseminated under paragraph (1) shall include, at a
			 minimum—
					(A)information
			 describing the use, safety, efficacy, and availability of emergency
			 contraception;
					(B)a recommendation
			 regarding the use of such contraception in appropriate cases; and
					(C)information
			 explaining how to obtain copies of the information developed under subsection
			 (a) for distribution to the patients of the providers.
					(c)DefinitionsFor
			 purposes of this section:
				(1)Emergency
			 contraceptionThe term emergency contraception means
			 a drug or device (as the terms are defined in section 201 of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 321)) or a drug regimen that—
					(A)is used
			 postcoitally;
					(B)prevents pregnancy
			 by preventing ovulation or fertilization of an egg or may prevent the
			 implantation of an egg in a uterus; and
					(C)is approved by the
			 Food and Drug Administration.
					(2)Health care
			 providerThe term health care provider means an
			 individual who is licensed or certified under State law to provide health care
			 services and who is operating within the scope of such license. Such term shall
			 include a pharmacist.
				(3)Institution of
			 higher educationThe term institution of higher
			 education has the same meaning given such term in section 1201(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1141(a)).
				(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(d)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary for each of the fiscal years
			 2008 through 2012.
			
